UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2006 Commission File Number: 0-26876 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: OAK HILL FINANCIAL. INC. 401(K) AND PROFIT SHARING PLAN 14621 State Route 93 Jackson, Ohio 45640 B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: OAK HILL FINANCIAL, INC. 14621 State Route 93 Jackson, Ohio 45640 FINANCIAL STATEMENTS AND EXHIBITS The following financial statements and exhibits are filed as part of this annual report: Exhibit 23 Consent of Independent Registered Public Accounting Firm Exhibit 99 Financial statements and schedule of the Oak Hill Financial, Inc. 401(k) and Profit Sharing Plan (the “Plan”) for the years ended December 31, 2006 and 2005 SIGNATURES The Plan, pursuant to the requirements of the Securities and Exchange Act of 1934, Oak Hill Financial, Inc., the Plan Sponsor and Named Fiduciary, has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. OAK HILL FINANCIAL, INC. 401(K) AND PROFIT SHARING PLAN By: Oak Hill Financial, Inc. Date: June 28, 2007 By: /s/ Dale B. Shafer Dale B. Shafer Interim Chief Financial Officer
